Citation Nr: 0306013	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-15 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to service 
connection for a low back disorder and entitlement to service 
connection for tinnitus.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1958 to August 
1962.  His claim comes before the Board on appeal from a May 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Houston, Texas.  In November 
2000, the Board remanded this claim to the RO for additional 
development.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for a low back disorder 
and entitlement to service connection for tinnitus.  When the 
Board completes this development, it will notify the veteran 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 
(2002)).  The Board will then wait for, and review, a 
response to the notice and, thereafter, prepare a separate 
decision addressing these issues. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the claim's equitable disposition. 

2.  The veteran's military occupational duties exposed him to 
noise during his period of active service.

3.  The veteran does not currently have left ear hearing loss 
by VA standards.

4.  The veteran's right ear hearing loss is not related to 
his period of active service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 as amended 
by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for hearing loss.  In a rating decision 
dated May 1999, the RO denied the veteran entitlement to this 
benefit, and thereafter, the veteran appealed the RO's 
decision.     

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  Further, 
during the pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated 
September 2001, the RO informed the veteran of the change in 
the law and indicated that it was developing and would 
reconsider his claim pursuant to that law.  As explained in 
greater detail below, a review of the record reflects that, 
indeed, the RO undertook all development necessary to comply 
with the notification and assistance requirements of the 
VCAA.  As well, thereafter, in a supplemental statement of 
the case issued in March 2002, the RO reconsidered the 
veteran's claim pursuant to the VCAA and denied that claim on 
the merits.  In light of the foregoing, the Board's decision 
to proceed in adjudicating the veteran's claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002); see also Quartuccio v. 
Principi, 10 Vet. App. 183 (2002) (holding that both the 
statute and regulation clearly require the Secretary to 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  For instance, in a letter dated November 
2000, the RO informed the veteran that it needed medical 
evidence from the private medical care providers the veteran 
had identified.  The RO requested the veteran to obtain his 
records from these providers or to sign the enclosed forms 
authorizing release of these records so that the RO could 
obtain and associate them with the claims file.  As well, in 
a letter dated September 2001, the RO informed the veteran 
that it had received evidence from the Social Security 
Administration (SSA), VA Medical Centers in Alexandria, 
Houston, and Beaumont, and private medical providers.  The RO 
asked the veteran to identify any outstanding evidence that 
still needed to be secured in support of his claim.  

In addition, in a rating decision dated May 1999, a letter 
notifying the veteran of that decision, a statement of the 
case issued in July 1999 and a supplemental statement of the 
case issued in March 2002, the RO informed the veteran of the 
reasons for which his claim had been denied and of the 
evidence still needed to substantiate his claim, notified him 
of all regulations pertinent to his claim, including those 
involving VA's duties to notify and assist, and provided him 
an opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West 2002).  For instance, the RO secured and associated 
with the claims file all evidence identified by the veteran 
as being pertinent to his claim, including VA and private 
treatment records and records from SSA, and since then, the 
veteran has not identified any other outstanding evidence 
that needs to be secured.  The RO also developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claim.  Specifically, in October 2001 and January 
2002, the RO afforded the veteran VA examinations of his 
claimed disorder, during which an examiner discussed the 
etiology of that disorder. 

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board must now decide the merits 
of that claim.

The veteran seeks service connection for hearing loss.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system (including 
sensorineural hearing loss) became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 
as amended by 67 Fed. Reg. 67793-67793 (Nov. 7, 2002), 3.309 
(2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

In this case, medical evidence of record confirms that the 
veteran currently has right, but not left, ear hearing loss 
by VA standards.  In January 1992, the veteran presented to a 
VA Medical Center complaining that he had been having poor 
hearing in his right ear for 10 years.  In March 1992, he 
indicated that the right ear hearing loss had occurred 
suddenly 15 years earlier.  A VA audiologist tested the 
veteran, and based on the results of the testing, diagnosed 
severe to profound sensorineural sensitivity loss on the 
right and essentially normal hearing sensitivity on the left.  
Notably, in an initial VA claim for compensation benefits 
filed by the veteran in April 1983, the veteran specifically 
listed four disabilities which he claimed were related to 
service; however, hearing loss was not one of the 
specifically listed disabilities.  

During a VA audiological evaluation conducted in October 
2001, an examiner noted the following pure tone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
45
70
100
LEFT
10
15
15
25
45

The examiner also noted right ear speech recognition of 78 
percent and left ear speech recognition of 96 percent.  Based 
on these findings, the examiner diagnosed slight to profound 
mid- and high-frequency sensorineural hearing loss in the 
right ear and slight to moderate high-frequency sensorineural 
hearing loss in the left ear.  

During a VA audiological evaluation conducted in January 
2002, an examiner noted the following pure tone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
70
80
LEFT
10
10
10
25
25

The examiner also noted right ear speech recognition of 74 
percent and left ear speech recognition of 98 percent.  Based 
on these findings, the examiner diagnosed a mild to severe 
sensorineural hearing loss in the right ear and a slight 
high-frequency sensorineural hearing loss in the left ear.  

The veteran contends that this hearing loss manifested while 
serving on active duty from August 1958 to August 1962, 
during which time he was exposed to noise associated with his 
military occupational specialty of truck driver.  His duties 
in this capacity allegedly exposed him to diesel engine noise 
and required the hauling of big gun ammunition to fellow 
servicemen on maneuvers, and after arriving to the gun 
batteries, the exposure to the firing of that ammunition.  
The veteran's service medical records, which are incomplete, 
reflect that, during active service, the veteran did not 
report noise exposure or hearing problems and no examiner 
noted hearing loss in either ear.  Testing of the veteran's 
hearing prior to separation in August 1962 revealed that the 
veteran's hearing was 15/15 for both spoken and whispered 
voice, bilaterally.  The veteran's service personnel records 
do confirm that that the veteran's military duties included 
driving or operating motor transports or vehicles.  The Board 
finds this evidence sufficient to establish that the 
veteran's military occupational duties exposed him to noise 
during his period of active service.

One VA examiner has twice addressed the etiology of the 
veteran's hearing loss.  Initially his opinion, which did not 
include rationale, was favorable to the veteran.  However, 
upon further inquiry by the RO as to the rationale of the 
examiner's opinion, the examiner again reviewed the claims 
file and clarified his opinion by providing rationale that no 
longer favored the veteran.  Specifically, in October 2001, 
the veteran reported in-service noise exposure as well as 
post-service noise exposure working as a carpenter for 30 
years and recreational noise exposure from hunting.  The 
examiner found that, although the veteran's medical records 
were missing, it was as likely as not that the veteran's 
hearing loss was caused by in-service noise exposure.  The RO 
returned the case to the same examiner because it did not 
appear that the examiner had considered all of the pertinent 
facts in the case in rendering his opinion; he provided no 
rationale for his opinion and essentially it appears that he 
failed to account for the presence or absence of certain 
evidence in the case.  In January 2002, after his second 
review of the claims file, the examiner found that, because 
the veteran lost his right ear hearing ability several years 
after leaving service, his loss was not service connected.  

The above evidence establishes that, although, in October 
2001, the veteran had left ear hearing loss by VA standards, 
during the most recent VA examination conducted in January 
2002, he had normal left ear hearing by VA standards.  Based 
on this fact, the Board finds that the veteran does not 
currently have left ear hearing loss by VA standards.  The 
evidence also establishes that, although one VA examiner 
initially offered an opinion that there was a relationship 
between the veteran's hearing loss and his in-service noise 
exposure, that examiner later reviewed the claims file and 
offered another opinion indicating otherwise.  The claims 
file contains no other opinion that is favorable to the 
veteran.  Based on this fact, the Board finds that the 
veteran's right ear hearing loss is not related to his period 
of active service, including the in-service noise exposure.

To merit an award of service connection under 38 U.S.C.A. § 
1110 or § 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the veteran has submitted no evidence, 
other than his own assertions, establishing that he has left 
ear hearing loss by VA standards or right ear hearing loss 
that is related to his period of active service, including 
the in-service noise exposure.  Unfortunately, these 
assertions, alone, may not be considered a competent 
diagnosis of a current disability or competent evidence of a 
nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The evidence is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
resolution of this claim and it must be denied. 


ORDER

Service connection for hearing loss is denied.  



____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

